|N THE UN|TED STATES DlSTR|CT COURT
FOR THE D|STR|CT OF DELAVVARE

JOHN R. PURNELL, ll|,

 

Appe|lant,
v_ § civil Action No. 1a-1160-RGA
: De|aware Supreme Court
DELAVVARE DEPART|V|ENT OF : Case No. 412, 2017
|NSURANCE, '
Appe||ee.
John R. Purne||, ||i, Bear, Delaware. Pro Se Appe|lant.

MEMORANDUN| OP|NION

November [@ 2018
Wi|mington, elaware

A DREWS, U .lDistrict Judge:

John R. Purne|l1 |ll, appellant, filed a notice of removal on August?,1 2018, of
Purnell v. Delaware Department oflnsurance, No. 412, 2017 (De|.). (D.|. 2). Purnel|
appears pro se and proceeds in forma pauperis For the reasons discussed below, the
Court will summarily remand the matter to the Supreme Court of the State of Delaware.

FACTUAL AND PROCEDURAL BACKGROUND

On September 7, 2017, the Superior Court of the State of De|aware in and for
New Castle County entered an opinion in Purnell v. Deparl‘ment oflnsurance, C.A. No.
N16A-10-001 JRJ, that affirmed in part and reversed in part a decision by the De|aware
insurance Commissioner, relating to the regulation of bail bond agents. (D.|. 2-1 at 2-
32). At issue was whether Delaware’s Department of insurance complied with due
process in recommending revocation of Purne|l's bail bond license and imposing a fine.
The Superior Court found the Department of |nsurance complied With due process in
conducting the proceedings but that the imposition of a fine violated 18 Del. C. §
4333(c)(3)h.

Purnel| appealed to the Delaware Supreme Court. (D.|. 2~2). The Delaware
Supreme Court affirmed the decision of the Superior Court on lVlay 30, 2018. (ld. at 2-
3). Purne|l filed a motion for reargument (Id. at 4). On July 5, 2018, the Delaware
Supreme denied the motion after concluding it was Without merit. (ld.)

Purnel| removed the matter on August 3, 2018, for “review” of the State Court
decisions pursuant to 28 U.S.C. § 1448 (D.|. 2)

LEGAL STANDARDS

The exercise of removal jurisdiction is governed by 28 U.S.C. § 1441(a) which

states that, in order to remove a civil action from state court to federal court, a district
court must have original jurisdiction by either a federal question or diversity of
citizenship 28 U.S.C. §§ 1331, 1332, 1441(a). Section 1441(a) and § 1443 both
provide that the action may be removed by the defendant to the district court of the
United States. ld. at §§ 1441(a), 1446. The removal statutes are strictly construed and
require remand to state court if any doubt exists over whether removal was proper.
Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 104 (1941).

A court will remand a removed case “if at any time before final judgment it
appears that the district court lacks subject matterjurisdiction.” 28 U.S.C. § 1447(0).
The party seeking removal bears the burden to establish federal jurisdiction. Steel
Valley Auth. v. Union Switch & Signal Div. Am. Standard, lnc., 809 F.2d 1006, 1010 (3d
Cir. 1987); Zoren v. Genesis Energy, L.P., 195 F. Supp. 2d 598, 602 (D. Del. 2002). ln
determining whether remand based on improper removal is appropriate, the court “must
focus on the plaintiffs complaint at the time the petition for removal Was filed,” and
assume all factual allegations therein are true. Steel Valley Auth., 809 F.2d at 1010.

DlSCUSSlON

|n his notice of removal, Purnell does not state there is federal question
jurisdiction under 28 U.S.C. § 1331 or any other type ofjurisdiction. He alleges the
De|aware Department of lnsurance committed malfeasance and fraud in the State Court
proceeding

P|aintiff is clear that he removed this case so this Court could review the rulings
of the state courts. The Court lacks jurisdiction to entertain an appeal of orders entered

in C.A. No. N16A-10-001 JRJ and No. 412, 2017 based upon the Rooker-Feldman

doctrine which bars review of state court decisions. See Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923); District of Co/umbia Court of Appeals v. Feldman, 460 U.S. 462
(1983). See also Exxon Mobil Corp. v. Saudi Basic lndus. Corp., 544 U.S. 280, 284
(2005).
The Court does not have subject matterjurisdiction in this matter. Therefore, the
matter will be summarily remanded.
CONCLUS|ON

For the above reasons, the matter Will be summarily remanded to the Supreme

Court of the State of Delaware.

An appropriate Order will be entered

